               Case 5:18-cr-00258-EJD Document 366 Filed 03/30/20 Page 1 of 2




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5589
 9        Fax: (408) 535-5066
          Email: Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                       ) Case No. 18-CR-258-2 EJD
                                                     )
16           Plaintiff,                              ) JOINT PROPOSED CASE SCHEDULE
                                                     )
17      v.                                           )
                                                     )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendant.                              )
                                                     )
20                                                   )
                                                     )
21

22           In its March 20, 2020 Order re Severance of Trials [ECF No. 362], the Court directed the parties
23 to meet and confer and file proposed revised schedules no later than March 30, 2020. Counsel for the

24 government and defendant Ramesh Balwani have met and conferred and respectfully submit the

25 attached Proposed Case Schedule.

26

27

28

     JOINT PROPOSED CASE SCHEDULE                    1
     18-CR-258-2 EJD
            Case 5:18-cr-00258-EJD Document 366 Filed 03/30/20 Page 2 of 2




 1 DATED: March 30, 2020                      Respectfully submitted,

 2                                            ADAM A. REEVES
                                              Attorney for the United States
 3
                                              Acting Under Authority Conferred
 4                                            by 28 U.S.C. § 515

 5

 6                                            ROBERT S. LEACH
                                              JOHN C. BOSTIC
 7                                            VANESSA BAEHR-JONES
 8                                            JEFF SCHENK
                                              Assistant United States Attorneys
 9
     DATED: March 30, 2020                    Respectfully submitted,
10
                                              ORRICK HERRINGTON & SUTCLIFFE LLP
11

12                                                   /s/
13
                                              JEFFREY B. COOPERSMITH, ESQ.
14                                            Attorneys for Defendant Ramesh Balwani
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED CASE SCHEDULE         2
     18-CR-258-2 EJD
